Title: From James Madison to Littell & Henry, 18 October 1821
From: Madison, James
To: Littell & Henry


                
                    Gent:
                    Ocr. 18. 1821
                
                I duly recd. your letter of Sepr 24. The answer it requests has been delayed by an indisposition from which I am just recovering.
                I very cheerfully express my approbation of the proposed Edition of Blackstones Commentaries accompanied by a comparative view of the laws of the U.S. & of the several States.
                Such a work executed with the ability to be presumed in its authors must be very useful in several respects. It will be so not only to the Bench & the Bar; but to the Citizens generally, by facilitating to those of each State a knowlege of the laws of the others, in which the intercourses of business give them an interest. Nor will a Comparison of the different Codes be without value to the Legislator also who will be able to extract whatever improvements may be found in the examples before him, and it may well be supposed that there are few of the different codes which do not contain

something worthy of adoption as well as something requiring amendment. Finally such a work will have a tendency to assimilate gradually the codes of all the States, on subjects not merely local; to assimilate them too according to a model formed by a selection of the best parts and features of each.
                The Citizens of the U.S. in their federal association, have now the same Constitution and the same code of laws. A uniformity among the State Codes would extend the advantage without violating the Constl: separation, jurisdiction & independence of the States themselves.
                Should it be an object with the Compilers to include in their review of the State laws, observations on the practical advantages & inconveniences of such as differ in different States, it will not a little enrich the instruction they are about to give to their Country; and indeed to all who make the Science of legislation their Study.
            